 



Exhibit 10.5

AMENDMENT FOUR
TO THE
BURLINGTON RESOURCES INC.
SUPPLEMENTAL BENEFIT PLAN

          WHEREAS, Section 5.6 of the Burlington Resources Inc. Supplemental
Benefits Plan (the “Plan”) provides that it may be amended by the Plan’s
Management Committee, subject to certain limitations provided therein;

          NOW, THEREFORE, Section 4 of the Plan is hereby amended effective as
of January 1, 1997, by adding thereto a new Section 4.10 to read as follows:

          “4.10 Transfer of Benefits from Management Supplemental Benefits Plan.
If a Participant in the Burlington Resources Inc. Management Supplemental
Benefits Plan (the “Management Plan”) becomes a Participant in this Plan, his or
her benefits under the Management Plan shall be automatically transferred to
this Plan effective with the commencement date of his or her participation in
this Plan and thereafter such benefits shall be payable solely pursuant to the
terms and provisions of the Plan.

          Each Participant who has a Memorandum Account under the Management
Plan that is being transferred to this Plan shall be given, prior to the
transfer, an election to request that all or a specified percentage of such
Memorandum Account be invested on one or more of the investment options
available under the Plan; however, the Management Committee shall not be
obligated to honor any such request. If an election is not received prior to the
transfer, or the Management Committee elects not to honor such election, the
Memorandum Account shall be invested in the Interest Account hereunder.

          In addition, each Participant whose Memorandum Account under the
Management Plan is being transferred to this Plan shall be given, prior to the
transfer, an irrevocable election, in accordance with the distribution options
specified in Section 4.8, as to the manner in which such transferred Memorandum
Account is to be paid following his or her Termination or Permanent Disability;
provided, however, no such payment election shall be effective with respect to
any Termination or Permanent Disability occurring prior to the next following
January 1, unless such Termination is due to the Participant’s death, Permanent
Disability occurring after the date of transfer, or involuntary termination by
the Company or a subsidiary (whether or not a termination is involuntary shall
be determined by the Management Committee).

          Any Beneficiary designation filed by a Participant under the
Management Plan shall be deemed applicable to this Plan unless such designation
is changed in accordance with the terms of this Plan.”

Except as amended hereby, the Plan shall continue without interruption or
change.

 